DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 10, drawn to lubricant composition, classified in C10M169/02.
II. Claim 11, drawn to sliding apparatus for sliding, classified in G03G2215/00274.
III. Claims 12, 13, 14, drawn to fixing/image forming apparatus, classified in G03G15/2064.
The inventions are independent or distinct, each from the other because:
Inventions I and II/III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product is useful in myriads of apparatus and is not limited to the sliding or fixing apparatuses of Groups II and III.
Inventions II and IIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions the .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The searches for the compositions and apparatuses will be distinct and belong to different classes and thus would be burdensome.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
During a telephone conversation with Jason Obum on 12/23/2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 – 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11 – 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caluso et al. (EP 0 866 114 A2)
In regards to claims 1, 6, Caluso teaches fluorinated greases (title).  The grease comprises polytetrafluoroethylene (ptfe) or tetrafluoroethylene (tfe) copolymers at from 15 to 50%, perfluoropolyether (pfpe) oil at 30 to 84.5%, surfactant or dispersant at 0.5 to 10% and anticorrosion and/or antiwear additives at from 0 to 10% (abstract, page 2 lines 36 – 42).  The tfe copolymers can be copolymers A to D, wherein copolymer D includes monomers 1) to 3) which includes monomers perfluorodioxole comprising group of a formula (VIII) (column 2 lines 49 – column 3 lines 55 and column 4 lines 10 – 12).  
The tfe copolymer having the monomer of formula (VIII) provides the limitation of the structure of the fluorine-containing polymer of formula (8) of claim 6.  The tfe polymer useful for preparing the grease can be a tfe homopolymers (PTFE) or copolymers can be in the form of a powder (page 4 lines 16 – 18; Examples).  The tfe homopolymers or copolymers thus allows for more than one which provides the limitations of the fluorine resin particles as thickener and the polymer of tetrafluoroethylene structure dissolved in the perfluoropolyether as claimed.
In regards to claims 2, 3, Caluso teaches the grease comprising the dioxolane structure monomer of the claim (monomer D) with the structure of a formula (VIII) as previously stated.
In regards to claim 9, Caluso teaches the grease comprising the polymers or copolymers of tfe thus providing the ptfe of the claim.  Also since homopolymers of tfe (PTFE) and copolymers are useful for the same purpose, it would have been obvious to have provided mixtures of ptfe and tfe copolymers for the same purpose as thickeners.
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ugo et al. (WO2018185026A1) which is published as Boccaletti et al. (US 2021/0324291) and which is relied upon for making the rejections.  
In regards to claims 1 – 6, Boccaletti teaches working fluid comprising at least one perfluoropolyether polymer (pfpe) and at least one amorphous polymer (polymer F) (abstract).  The one or more polymer F are selected from tetrafluoroethylene (ptfe) copolymers having dioxolane monomers of the structures of formula 7 and formula 8 of claims 6 and 7 which are Teflon AF and Hyflon respectively which provide the limitation of tetrafluoroethylene polymer [0110 – 0114].  Boccaletti teaches ptfe powders which provides the limitation of fluororesin particle, and which also makes it obvious that the one or more tfe copolymers are useful as powders [0154].  A document is also provided as evidence to show that Teflon AF and Hyflon are the structural formula (7) and (8) of the claims.

    PNG
    media_image1.png
    417
    627
    media_image1.png
    Greyscale

(See Gianni Golemme and Anna Santaniello: Perfluoropolymer/Molecular Sieve Mixed-Matrix Membranes; Membranes 2019, 9(2), 19; https://doi.org/10.3390/membranes9020019
Received: 30 December 2018 / Revised: 19 January 2019 / Accepted: 21 January 2019 / Published: 23 January 2019: this document has been attached to the office action) 

In regards to claim 7, Boccaletti teaches the composition having the tetrafluoroethylene polymers of the claims such as hyflon and Teflon AF which would be expected to have the tetrafluoroethylene mol %.  For instance, the polymer F can comprise TFE monomers in amounts of from 15 to 45% [0109].
In regards to claims 8 – 10, Boccaletti teaches the composition having the claimed limitations and wherein at least one TFE polymer F is present in amounts of 0.01 to less than 50% in the composition C [0123].  In Table 1, the TFE copolymers are present in PFPE base oil P1 in amounts of from 0.5 to 5% [0139, 0169].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771